Citation Nr: 0637862	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date before March 21, 2003, for 
the grant of service connection for lumbar stenosis with 
degenerative changes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to January 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in August 2005.  A transcript of the hearing is in the 
record.  


FINDING OF FACT

The earliest claim for VA disability compensation for lumbar 
stenosis with degenerative changes was received by VA on 
March 21, 2003.


CONCLUSION OF LAW

The criteria for an effective date before March 21, 2003, for 
the grant of service connection for lumbar stenosis with 
degenerative changes have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the award of service connection.  Dingess at 19 Vet. 
App. 473. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

On March 21, 2003, the RO received the veteran's application 
for VA benefits.  He filed a claim for service connection for 
a back injury.  

By  a rating decision dated in September 2003, the RO granted 
service connection for lumbar stenosis with degenerative 
changes, effective March 21, 2003, the date of receipt of the 
claim.  

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for his 
back disability, as he originally submitted a claim for 
service connection for this condition in approximately 
February 1986.  

At a personal hearing in August 2005, the veteran testified 
that he filed a claim for service connection for a back 
disability in 1986 at the Fargo RO.  He stated that at the 
time he was represented by Disabled American Veterans.  

Criteria and Analysis

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

As there is no evidence of record of any communication from 
the veteran prior to March 21, 2003, expressing the intent to 
file a claim of service connection for a back disability, 
there is no informal claim or pending claim of service 
connection for a back disability before March 21, 2003.  38 
C.F.R. §§ 3.155, 3.160(c). 

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection was eventually awarded was filed, in this case, 
March 21, 2003, and since the claim was received in 2003, 
more than one year after of separation from active service in 
1986, there is no factual or legal basis to assign an 
effective date before March 21, 2003, including the date of 
the day following separation from service.  Thus, the Board 
finds no legal basis for awarding service connection for 
lumbar stenosis with degenerative changes earlier than March 
21, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date before 
March 21, 2003, for the grant of service connection for 
lumbar stenosis with degenerative changes.  38 U.S.C.A. § 
5107(b). 


ORDER

An effective date before March 21, 2003, for the grant of 
service connection for lumbar stenosis with degenerative 
changes is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


